Exhibit 10.1e
 


 
EXPLANATORY NOTE: “***” INDICATES THE PORTION OF THIS EXHIBIT THAT HAS BEEN
OMITTED AND SEPARATELY FILED WITH THE SECURITIES AND EXCHANGE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT.
 
 
AMENDMENT #6 TO CONTRACT NO. 0653 BETWEEN
GEORGIA DEPARTMENT OF COMMUNITY HEALTH AND
PEACH STATE HEALTH PLAN


This Amendment is between the Georgia Department of Community Health
(hereinafter referred to as “DCH” or the “Department”) and Peach State Health
Plan (hereinafter referred to as “Contractor”) and is made effective this 23rd
day of September, 2009 (hereinafter referred to as the “Effective Date”).  Other
than the changes, modifications and additions specifically articulated in this
Amendment #6 to Contract #0653, RFP#41900-001-0000000027, the original Contract
shall remain in effect and binding on and against DCH and Contractor.
Unless expressly modified or added in the Amendment #6, the terms and conditions
of the original Contract are expressly incorporated into this Amendment #6 as if
completely restated herein.


WHEREAS, DCH and Contractor executed a contract for the provision of services to
Georgia Families members enrolled in the Contractor’s plan;


WHEREAS, DCH pays Contractor a per member per month capitation rate for each
Georgia Families member enrolled in the Contractor’s plan;


WHEREAS, DCH has sought permission from the Centers for Medicare and Medicaid
Services (hereinafter referred to as “CMS”) to revise the capitation rates
payable to Contractor for State Fiscal Year 2010; and


WHEREAS, pursuant to Section 32.0 Amendments in Writing, DCH and Contractor
desire to amend the above-referenced Contract by adding additional funding as
set forth below.


NOW THEREFORE, for and in consideration of the mutual promises of the Parties,
the terms, provisions and conditions of this Amendment and other good and
valuable consideration, the sufficiency of which is hereby acknowledged, DCH and
Contractor hereby agree as follows:


I.  
Upon receiving written notice from CMS indicating that agency’s approval of the
revised capitation rates, the parties shall delete the current Attachment H,
Capitation Payment (Version 16 CHAMPUS Grouper), and Attachment H-2, Capitation
Payment (Version 24 CHAMPUS Grouper), in its entirety and replace it with the
new Attachment H, Capitation Payment, contained at Exhibit 1 to this Amendment.



II.  
DCH and Contractor aggre that they have assumed an obligation to perform the
covenants, agreements, duties and obligations of the Contract, as modified and
amended herein, and agree to abide by all the provisions, terms and conditions
contained in the Contract as modified and amended.

 
III.  
This Amendment shall be binding and inure to the benefit of the parties hereto,
their heirs, representatives, successors and assigns.  Whenever the provisions
of this Amendment and the Contract are in conflict, the provisions of this
Amendment shall take precedence and control.



VI.  
It is understood by the Parties hereto that, if any part, term, or provision of
this Amendment or this entire Amendment is held to be illegal or in conflict
with any law of this State, then DCH, at its sole option, may enforce the
remaining unaffected portions or provisions of this Amendment or of the Contract
and the rights and obligations of the parties shall be construed and enforced as
if the Contract or Amendment did not contain the particular part, term or
provision held to be invalid.

 
VII.  
This Amendment shall become effective as stated herein and shall remain
effective for so long as the Contract is in effect.



VIII.  
This Amendment shall be construed in accordance with the laws of the State of
Georgia.

 
IX.  
All other terms and conditions contained in the Contract and any amendment
thereto, not amended by this Amendment, shall remain in full force and effect.









 
 

--------------------------------------------------------------------------------

 




SIGNATURE PAGE


IN WITNESS WHEREOF, DCH and Contractor, through their authorized officers and
agents, have caused this Amendment to be executed on their behalf as of the date
indicated.


GEORGIA DEPARTMENT OF COMMUNITY HEALTH


 




/s/ Dr. Rhonda M. Meadows, M.D.                   9/23/09     
Dr. Rhonda M. Medows, M.D.                            Date           
Commissioner










PEACH STATE HEALTH PLAN


BY:   /s/ Patrick M. Healy                              8/20/09     
                *SIGNATURE                                                Date




Patrick M. Healy                                                      
Please Print/Type Name Here
 






    _____________________________
AFFIX CORPORATE SEAL HERE
(Corporations without a seal, attach a
Certificate of Corporate Resolution)




ATTEST:               /s/ Gwelda Swilley-Burke
 
**SIGNATURE


Corporate Secretary                                             
TITLE









________________________________________________________________________
*Must be President, Vice President, CEO or Other Authorized Officer
**Must be Corporate Secretary






 
 

--------------------------------------------------------------------------------

 
EXHIBIT 1


CONFIDENTIAL –NOT FOR CIRCULATION
ATTACHMENT H


Attachment H is a table displaying the contracted rates by rate cell for each
contracted region.  These rates will be the basis for calculating capitation
payments in each contracted Region.


(The table is displayed on the following page.)
 
 
 
 
 
***